HART, J., (after stating the facts. It is first earnestly insisted by counsel for the defendant that the court erred in permitting the prosecuting attorney to ask the defendant if he had not tried to escape and if he had not brought some saws into the jail and given them to the other prisoners for the purpose of escaping. It appears from the record that the defendant was first arrested near Bradford in White County and subsequently released from custody. He was arrested again at Little Rock charged with the same crime and carried to White County and placed in the jail there. He was asked if he had not tried to escape and answered that he had not. He was also asked if he had not carried saws into the jail and given them to the other prisoners. He replied that he had not; that he just carried the saws into the jail and laid them down and they had picked them np. He was asked how many saws he brought into the jail and he answered three. There was no error in the admission of this testimony. It is true as contended by counsel for the defendant, that the court has uniformly held that the State cannot resort to the bad character of the accused as a circumstance from which to infer guilt. The reason is that such testimony is not evidence of the defendant’s guilt and that it might result in his being overwhelmed by prejudice instead of being tried upon the evidence affirmatively showing his guilt of the offense with which he is charged. The evidence objected to was not admitted for this purpose and the decision of that point is not before us. The witness took the stand in his own behalf and the questions were asked him on cross-examination. When he took the witness stand himself, he was subject to all the rules of examination and impeachment of any other witness. The court has frequently held that a witness may be cross-examined as to his particular acts or conduct that are relevant to the impeachment of his character for truth, although they are wholly disconnected-with the cause on trial. Great latitude is allowed in the cross-examination of a witness touching his conduct and habits so as to reflect light upon his credibility. Rhea v. State, 104 Ark. 162, 181; Turner v. State, 128 Ark. 565; Ware v. State, 91 Ark. 555; and McAlister v. State, 99 Ark. 604. It is next insisted by counsel for the defendant that the evidence is not legally sufficient to support the verdict. It is the contention of counsel for the defendant that the statute which we have copied above is directed against a gift of liquor as a subterfuge to evade the prohibition against selling it. On the other hand, it -is contended by the Attorney General that a gift of liquor made solely as a matter of courtesy or act of hospitality, or the like, is within the prohibition of the statute. We do not deem it necessary to decide this question, for if it be assumed that the defendant’s construction of the statute is correct, still the evidence adduced by the State was sufficient to support a verdict of guilty. It is the contention of the defendant that he was not interested in the sale or giving away of the liquor and was only hired to drive the automobile back into the State. On the part of the State it was shown that a considerable quantity of whiskey in quart and pint bottles was in the automobile and that the prosecuting witness and his companion were directing the operators of the automobile along the road until the automobile broke down. When they separated they were each handed a pint bottle of whiskey and they had also been given some drinks out of a quart bottle. The jury might have inferred that the whiskey was given them in exchange for their services in piloting the automobile to Bradford. The defendant was found in charge of the whiskey and admitted that people went into the house where it was stored and took away bottles while it was in his charge. He also admitted that his companion had been going out of the State for some months and buying second-hand automobiles and that he had been driving them back into the State. He does not state whether all these second-hand automobiles contained whiskey as did the one in the instant case. Certainly the jury would have been warranted in finding Lexington—had he been on trial—guilty of the illegal traffic in whiskey. When all the surrounding circumstances are considered the jury was justified in finding that the defendant was also interested in the giving away of the whiskey and consequently the jury was justified in finding him guilty under his own construction of the statute. It follows that the judgment must be affirmed.